Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 2, 2017

                                         No. 04-15-00677-CV

           Helen A. MZYK, Karnes S4 Minerals, L.P., and Karnes S4 Management, L.L.C.,
                                         Appellants

                                                   v.

                MURPHY EXPLORATION & PRODUCTION COMPANY-USA,
                                   Appellee

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 14-04-00083-CVK
                             Honorable Donna S. Rayes, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice


           Appellant’s motion for rehearing is denied.


                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.


                                                         ___________________________________
                                                         Luz Estrada
                                                         Chief Deputy Clerk